Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Teltronics, Inc. (the "Company") on Form10-Q for the period ended June30, 2009 (the "Report"), I, Ewen R. Cameron, Director, President and Chief Executive Officer of the Company and I, Angela L. Marvin, Vice President Finance and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. TELTRONICS, INC. August 12, 2009 /s/ Ewen R. Cameron Ewen R. Cameron Director, President and Chief Executive Officer August 12, 2009 /s/ Angela L. Marvin Angela L. Marvin Vice President Finance and Chief Financial Officer
